DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as 
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 12-13, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Berkovich et al. (US 2012/0014562 A1).
With respect to claim 1, Berkovich et al. teach a target tracking method (see the title) comprising performing target detection on a current frame image to determine where a current target is located (104 in Figure 2); extracting a current feature vector (i.e., third facial coefficient vector; 202 in Figure 2) and a current position information of the area where the current target is located (208 in Figure 2); acquiring a historical feature vector (i.e., second facial coefficient vectors; 118 in Figure 2) and a historical position information of an area where each historical target is located in one or more historical frames (paragraph [0048], lines 10-13); determining a position difference between the current target and the each historical target according to the current position information and each historical position information (210 in Figure 2; paragraph [0048], lines 14-18); determining a feature difference between the current target and the each historical target according to the current feature vector and each historical feature vector (206 in Figure 2; paragraph [0048], lines 7-9); and determining a historical target that is 
With respect to claim 4, it is noted that the operations further stipulated by claim 4 are conditional on the failure to determine that the historical target is the same as the current target. Such limitations in a method claim are treated in accordance with the guidance in Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), such that when the prior art meets the requirements for one branch of the conditional limitations, the other branch is not required to be shown by the prior art. See M.P.E.P. § 2111.04, subsection II. In this case, Berkovich et al. meet the claimed requirements for the condition where the historical target is determined to be the same as the current target (i.e., tracking the target), so that Berkovich et al. does not need to show the limitations associated with the alternative condition, so that claim 4 is also anticipated by Berkovich et al.
With respect to claim 12, Berkovich et al. also teach a target tracking device (506 in Figure 5), comprising one or more processors (508 in Figure 5) configured to perform target detection on a current frame image to determine where a current target is located (104 in Figure 2); extract a current feature vector (i.e., third facial coefficient vector; 202 in Figure 2) and a current position information of the area where the current target is located (208 in Figure 2); acquire a historical feature vector (i.e., second facial coefficient vectors; 118 in Figure 2) and a historical position information of an area where each historical target is located in one .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Berkovich et al. as applied to claims 1-2, 4, 12-13, and 20 above, and further in view of Mathew et al. (US 2017/0011520 A1).

Mathew et al. teach a tracking device (Abstract, lines 1-2) that includes a processor (204 in Figure 2) and a memory (206 in Figure 2) that includes instructions or a computer program for performing the tracking operations (paragraph [0015]), where the memory is further disclosed as being a non-transitory computer readable storage device (paragraph [0015], lines 4-5). Because the use of such memories or storage devices with computer program instructions to implement such image processing operations on processors is routine and conventional in the art of image analysis and processing, it would have been readily apparent to one of ordinary skill in the art that such instructions to be executed by the processor of Berkovich et al. would have been obvious to include in the Berkovich et al. device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 12 of copending Application No. 16/915,131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim defined by the claims of the instant application is anticipated by the claims of the ‘131 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1 of the instant application, claim 4 of the ‘131 application stipulates a target tracking method (line 1 of claim 1, from which claim 4 depends), comprising: performing target detection on a current frame image to determine an area where a current target is located (lines 2-3 of claim 1, from which claim 4 depends); extracting a current feature vector (lines 3-4 of claim 4) and a current position information of the area where the current target is located (lines 4-5 of claim 1, from which claim 4 depends); acquiring a historical 
Similarly, with respect to claim 12 of the instant application, claim 12 of the ‘131 application stipulates a target tracking device (line 1 of claim 9, from which claim 12 depends), comprising one or more processors configured (lines 1-2 of claim 9, from which claim 12 depends) to: perform target detection on a current frame image to determine an area where a current target is located (lines 3-4 of claim 9, from which claim 12 depends); extract a current feature vector (lines 3-4 of claim 12) and a current position information of the area where the current target is located (lines 5-6 of claim 9, from which claim 12 depends); acquire a historical feature vector (lines 5-7 of claim 12) and a historical position information of an area where each historical target is located in one or more historical frame images (lines 8-11 of claim 9, from which claim 12 depends); determine a position difference between the current target and the each historical target according to the current position information and each historical position information (lines 13-15 of claim 9, from which claim 12 depends); determine a feature difference between the current target and the each historical target according to the 
Allowable Subject Matter
Claims 3, 5-11, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porikli et al. and Block each teach the use of feature vectors to identify objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
14 September 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665